150 S.E.2d 213 (1966)
268 N.C. 208
STATE
v.
Felix HECKSTALL.
No. 165.
Supreme Court of North Carolina.
September 28, 1966.
*214 T. W. Bruton, Atty. Gen., George A. Goodwyn, Asst. Atty. Gen., for the State.
Jones, Jones & Jones, Ahoskie Pritchett, Cooke & Burch, by Stephen R. Burch, Windsor, for defendant appellant.
PER CURIAM:
The search warrant was based on a proper affidavit of the officer who stated that he had information from three previously reliable sources that on that day Felix Heckstall had whisky in his house and had sold whisky to numerous persons on Friday and Saturday nights; that affiant has "personally seen crowds accumulating, and numerous vehicles going to and from Felix Heckstall's house on Friday and Saturday nights."
The warrant gave the officers authority to search the described premises. *215 Hence the right to make a reasonable search did not depend on anyone's consent. It was the duty of the officers to disclose their authority to the owner, or to the person in charge, before beginning the search in order that they might escape treatment as trespassers. The officers fulfilled the requirement when they read the warrant to the only member of the household presentthe owner's granddaughter.
The evidence discovered as the result of the search was properly admitted. It was sufficient to warrant the verdict and the judgment. The defendant's assignments of error are not sustained.
No error.